Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18,21-22 and 25-27 are pending.
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/28/2021 has been entered.
 
Response to Arguments
The 35 USC 103 rejections have been withdrawn in view of the entered amendment dated 1/28/2021. 
Allowable Subject Matter
Claims 1-18,21-22 and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole with particular emphasis the amendments and remarks dated 1/28/2021, see particularly pages 10-11 of those remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2015/0309828 (Shaik et al) - The apparatus has a hyper-visor manager that is in communication with a virtual machine and a hyper-visor to assign resources from the hyper-visor to the virtual machine. The hyper-visor manager is provided with a resource registry module to store a listing of resources available on the hyper-visor. A resource analyzer module is configured to receive resource utilization information of the virtual machine. A resource allocator module is configured to instruct the hyper-visor to modify the assigned resources for the virtual machine.
US Pat. 8,091,086 (Ershov et al) - The hypervisor has a hypervisor service subsystem encapsulated into a service space, where a primary space, the service space and a hyp-module space are functionally connected via a nano-core. The nano-core includes a space that is separate from the primary space, the service space and the hyp-module space, and comprises a higher privilege level than the primary operating system (POS). The nano-core is isolated from the POS, and enables interaction between the different spaces using a hypervisor POS service library and a hyp-module support library.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452